— Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered June 24, 1991, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
We find nothing in the record before us to support defendant’s contention that County Court abused its discretion in denying him youthful offender treatment (see, People v Williams, 78 AD2d 642). In reaching this conclusion, we cite the nature of the crime involved and the fact that defendant had previously been adjudged to be a youthful offender on an unrelated matter (see, People v Jackson, 56 AD2d 969). In addition, he was on probation for the prior matter when the incident upon which he entered his plea took place. We also reject defendant’s contention that the prison sentence he received of 1 to 3 years was harsh and excessive. The sentence was within the statutory guidelines and in accordance with the plea agreement, and another pending charge was dropped (see, People v Pearson, 133 AD2d 951).
Mikoll, J. P., Levine, Crew III, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.